Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/628,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘633 commonly recite apparatus and method comprising an integrated system including desalination plant, injection system for one or more injection wells, blending system and control system, wherein the blending system is configured to blend a reverse osmosis permeate stream and nanofiltration membrane permeate stream, and the control unit is configured to dynamically alter operation of the blending system to adjust amounts of the blended stream so as to alter or maintain composition of the blended injection water system.
Claims 2, 5, 6, 12, 14, 21, 24 and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In claim 2, in line 6 “the amounts…the high salinity water blending stream” lacks antecedent basis since claim 1 only recites “amounts” of the permeate blending streams.
In claim 5, “the pressure…” lacks antecedent basis and is vague and ambiguous, since pressure through injection well and wellhead would inherently vary depending upon location in the well and over any given time period. Also in claim 5, the clause beginning “if the control unit detects…” renders the claim indefinite and ambiguous, since the recited pressure increase may or may not occur; terminology such as “the control unit being configured to either cease to dynamically alter the composition…when the control unit detects an increase in pressure…” is suggested.
In claim 6, “the flow rate…” lacks antecedent basis and is vague and ambiguous, since flow rate within and through the injection line would inherently vary depending upon location in the line and over any given time period.
In claim 12, in line 6 “the amount of the high salinity water blending stream” lacks antecedent basis and is inconsistent with claim 12, line 2 which recites “a portion” of the high salinity water feed stream as a blending stream.
In claim 14, in lines 5-6 “the amount of the fines stabilizing concentrate blending stream” lacks antecedent basis.
In claim 21, in line 7 “the feedwater blending stream” lacks antecedent basis, such stream was not recited as one of the recited streams of independent claim 17, 
In claim 24, it is unclear whether the various recited flow rates which are measured are correlated to or encompassed in the recited “flow rate data”.
In claim 28, “dumping a decreasing portion of the reverse osmosis permeate stream…blending ratio is increased” is redundant to a portion of independent claim 26.
In claim 29, an article “a” is needed between “from” and “first” in line 10 of the claim.
In claim 31, “the portion of the feed water” lacks antecedent basis since such feature is not present within independent claim 26, being instead introduced in dependent claim 29.
In claim 32, in the “blending” clause, “in response to automatically adjusting the one or more valves” is grammatically confusing, (“the automatically adjusting of the one or more valves”) to be consistent with the previous “automatically adjusting” claim clause is suggested.
Also in claim 32, “the one or more injection fluid composition parameter targets” in the last line lacks antecedent basis and is inconsistent with recitation of “one or more injection water composition parameter targets” in the preceding “controlling” clause. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Mut et al patent 4,508,169 (Mut). For this and following rejections paragraphs of the cited and applied PGPUBS Documents are referenced by “[ ]” symbols. For claim 1, Henthorne discloses an integrated system comprising:
a desalination plant comprised of a reverse osmosis (RO) array to produce an RO permeate blending stream and a nanofiltration (NF) array (plurality of membranes of each type) to produce an NF permeate blending stream [0017, 0044-0053, 0083, 0090];
a blending system 225/220 [0044, 0052-0054];
a control unit 265 and control devices [0040-0043, 0054, 0077, 0078, 0087, 0096]; and
an injection system for an injection well that penetrates an oil-bearing layer of a reservoir, the injection system comprising an injection line and at least one injection pump [0050, 0051, 0088, 0099, 0102];
wherein the blending system is configured to blend the RO permeate blending stream and the NF permeate blending stream to produce a blended injection 
wherein the control unit is configured to alter operation of the blending system to adjust amounts of at least one of the RO permeate blending stream and the NF permeate blending stream to alter the composition of the blended injection water stream to maintain a tailored or targeted composition [0054, 0087, 0092-0094, 0096].
Claims 1-8 differ from Henthorne by requiring the control unit altering of operation to be dynamically configured, to alter the composition from an initial composition to another targeted composition, during desalination operation. 
Mut teaches water salinity being varied on a planned basis as a concentration profile, thus dynamically altered and controlled, during initiation or commission of oil drilling operations of an oil-bearing formation from an initial, start-up composition to a targeted composition (column 3, lines 24-44; column 5, lines 44-52 and column 6, line 65-column 7, line 14 & column 8, line 56-column 9, line 58). 
Thus, it would have been obvious to one of ordinary skill in the art of utilizing aqueous streams from desalination plants for injection into oil-drilling wells, to have configured the Henthorne control unit to be configured for dynamic adjustment of blending system operation, as taught by Mut, in order to achieve more optimum formation production, accommodating changes in formation fluid salinity and overall composition and, also adapting to changes in desalination system feed water salinity and other changes in feed water composition.
Henthorne further discloses, infers or suggests:

wherein the control unit is configured to dynamically alter operation of the blending system to adjust the amounts of at least one of the RO permeate blending stream, the NF permeate blending stream and the high salinity water blending stream to alter the composition of the blended injection water stream from the initial composition to the target composition [0054, 0087, 0092-0094, 0096].
Mut specifically teaches for claim 3, wherein the control unit is to dynamically alter operation of the blending system to alter the composition of the blended injection water stream from the initial composition to the target composition by following a concentration profile for decreasing the salinity or ionic strength of the blended injection water stream (column 5, lines 44-2 and column 6, line 65-column 7, line 14); and
for claim 4, wherein the control unit is configured to receive the concentration profile from a source external to the control unit (column 3, lines 24-42 regarding experimental data and samples and column 9, lines 54-58 regarding tested reservoir).
Henthorne also discloses or suggests, for claim 5, wherein the control unit is configured to monitor the pressure in the injection well or at a wellhead of the injection well, in real time, for an increase in pressure to a value at or above a threshold value; and,
if the control unit detects an increase in pressure to a value at or above the threshold value, the control unit either ceases to dynamically alter the composition of 
for claim 6, wherein the control unit is configured to monitor the flow rate of the blended injection water stream in the injection line of the injection system downstream of the at least one injection pump, in real time, for a decrease in flow rate to at or below a threshold value [0043, 0077]; and,
if the control unit detects a decrease in flow rate to a value at or below the threshold value, the control unit either ceases to dynamically alter the composition of the blended injection water stream or dynamically alters the composition of the blended injection water stream by following a recovery concentration profile for increasing the salinity or ionic strength of the blended injection water stream, until the flow rate increases to above the threshold value (also see Mut at column 5, lines 44-2 and column 6, line 65-column 7, line 14)
Mut also teaches for claim 7, wherein the control unit is configured to receive the recovery concentration profile from a source external to the control unit (column 3, lines 24-42 regarding experimental data and samples and column 9, lines 54-58 regarding tested reservoir).; and
Henthorne also discloses for claim 8, wherein the control unit is configured to dynamically alter operation of the blending system to adjust the amounts of at least one of the RO permeate and NF permeate blending streams by adjusting the amounts of at 
For claim 26, Henthorne also discloses: A method of producing a blended injection water stream, the method comprising:
producing a reverse osmosis permeate stream;
producing a nanofiltration permeate stream;
blending at least a portion of the reverse osmosis permeate stream with at least a portion of the nanofiltration permeate stream to provide a blended injection water stream having a first salinity; (all disclosed in [0017, 0044-0053, 0083 & 0090]
increasing (or decreasing) a blending ratio of the reverse osmosis permeate stream to the nanofiltration permeate stream to decrease the salinity of the blended injection water stream from the first salinity to a second salinity [0054, 0087, 0092-0094, 0096];
dumping a decreasing portion of the reverse osmosis permeate stream while the blending ratio is being increase (by way of recirculating of unused permeate streams which then are combined with feed water forming concentrate which is discharged or dumped [0058-0060, 0086]); and
wherein the blended injection water stream is injected into an injection well that penetrates an oil-bearing layer of a reservoir [0050, 0051, 0088, 0099, 0102].
Claims 26-30 differ from Henthorne by requiring the control system to be operative for maintaining a blending ratio when the second salinity is reached. 
Mut teaches water salinity being varied on a planned basis as a concentration profile, during initiation or commission of oil drilling operations of an oil-bearing 
Thus, it would have been obvious to one of ordinary skill in the art of utilizing aqueous streams from desalination plants for injection into oil-drilling wells, to have configured the Henthorne control unit to be configured for maintaining a blending ratio when the second salinity is reached, as taught by Mut, in order to maintain stable, optimized on-going stable oil-well drilling operations to continue during periods of the oil drilling formation fluid composition remaining stable, after initial system commission or start-up.
Henthorne further discloses, infers or suggests:
for claim 28, increasing a flow rate of the blended injection water stream from a first flow rate to a second flow rate while increasing the blending ratio of the reverse osmosis permeate stream to the nanofiltration permeate stream by dumping a decreasing portion of the reverse osmosis permeate stream and a decreasing portion of the nanofiltration permeate stream as the blending ratio is increased (see [0058-0060] regarding recycle and thus eventual discharge and disposal of a portion of the recycled permeate blended with a feed water stream and resulting concentrate and see [0054] regarding varying amounts of permeate pumped through the membrane units); and
Mut teaches maintaining the flow rate and the blending ratio when the flow rate of a blended injection water stream reaches a second flow rate and the salinity of the injection stream reaches a second salinity (see figures 4 and 5 and ; column 6, lines 27-62 and column 7, lines 1-14).

blending at least a portion of the feed water with at least the portion of the reverse osmosis permeate stream and with at least the portion of the nanofiltration permeate stream to provide the blended injection water stream [0040, 0050-0052]; and
decreasing a divalent cation concentration of the blended injection water stream from first divalent cation concentration to a second divalent cation concentration by blending a decreasing portion of the feed water with at least the portion of the reverse osmosis permeate stream and with at least the portion of the nanofiltration permeate stream [0072 regarding the membranes being operative to reduce levels of divalent cations in the water].
and for claim 30, detecting a sulfate anion concentration in the blended injection water stream; and adjusting an amount of the feed water being blended with the reverse osmosis permeate stream and with the nanofiltration permeate stream to maintain the sulfate anion concentration in the blended injection water stream below a sulfate concentration threshold [0072, 0077, 0102 regarding monitoring of sulfate ion content].
Claims 9, 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Mut et al patent 4,508,169 (Mut), as applied to claims 1-8, 26 and 28-30 above, and further in view of Hinkle et al PGPUBS Document US 2011/0108271 (Hinkle). Claims 9, 10 and 31 further differ from Henthorne by requiring wherein the blending system is further 
wherein the control unit is configured to dynamically alter operation of the blending system to adjust the amount of fines stabilizing blending or concentrate stream to alter the composition of the blended injection water stream from the initial composition to the target composition. 
Hinkle teaches such addition of fines stabilizing stream into aqueous injection water, used for producing oil wells [0044]. 
Henthorne also discloses the control system being operative to control or adjust the amount of other additives fed into the injection system [0099]. 
Thus, it would have been additionally obvious to one of ordinary skill in the art of utilizing injection streams to facilitate oil well production, to have utilized an adjustable amount of fines stabilizing stream in the system of Henthorne, as taught by Hinkle, in order to minimize contamination or accumulation of clogging material within wells and flow lines within the oil producing system so as to maintain optimum flow rates of the produced oil.
For claim 10, Mut teaches water salinity being varied on a planned basis as a concentration profile, during initiation or commission of oil drilling operations of an oil-bearing formation (column 3, lines 24-44; column 5, lines 44-52 and column 6, line 65-column 7, line 14 & column 8, line 56-column 9, line 58).. 
.
Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Jalali et al PGPUBS Document US 2007/0038375 (Jalali), Tao et al PGPUBS Document US 2015/0376033 (Tao), and Mut et al patent 4,508,169 (Mut). For claim 11, Henthorne discloses a method for operating an integrated system comprising:
a desalination plant comprised of a reverse osmosis (RO) array and a nanofiltration (NF) array [0017, 0044-0053, 0083, 0090]; 
a blending system 225/220 [0044, 0052-0054]; 
a control unit 265 and control devices [0040-0043, 0054, 0077, 0078, 0087, 0096]; and 
an injection system for an injection well that penetrates an oil-bearing layer of a reservoir [0050, 0051, 0088, 0099, 0102];
the method comprising:
introducing a high salinity water feed to the desalination plant;
producing an RO permeate blending stream using the RO array of the desalination plant; and

blending the RO permeate blending stream and the NF permeate blending stream in the blending system [0044, 0052-0054]; and
altering operation of the blending system to adjust amounts of at least one of the RO permeate blending stream and the NF permeate blending stream to alter the composition of the blended injection water stream to achieve or maintain a target composition [0054, 0087, 0092-0094, 0096].
Claims 11-16 differ from Henthorne by requiring the control unit altering of operation to be dynamically configured, and as following a concentration profile for decreasing the salinity or ionic strength of the blended injection water stream from an initial to the targeted composition.
Mut teaches injection stream water salinity being varied on a planned basis as a concentration profile in which the salinity is increased or decreased to follow a profile, thus being dynamically controlled so as to be altered, during initiation, i.e. commission of oil drilling operations of an oil-bearing formation, so as to be altered from an initial to another targeted composition (column 3, lines 24-44; column 5, lines 44-2 and column 6, line 65-column 7, line 14 & column 8, line 56-column 9, line 58).
Thus, it would have been obvious to one of ordinary skill in the art of utilizing aqueous streams from desalination plants for injection into oil-drilling wells, to have configured the Henthorne control unit to be configured for dynamic adjustment of blending system operation, as taught by Mut, in order to achieve more optimum formation production, accommodating changes in formation fluid salinity and overall 
These claims also differ by requiring the altering of the blending system as occurring during commissioning of the injection well. Jalali teaches determination of wellbore fluid conditions including pressure during commissioning of the well, so as to streamline and optimize operation of the well drilling during later production [0029, 0038, 0045-0048]. Thus, it would have been further obvious to one of ordinary skill in the art of utilizing aqueous streams from desalination plants for injection into oil-drilling wells, to have configured the Henthorne control unit to be configured for dynamic adjustment of blending system operation during commissioning of operations, as taught by Jalali, in order to immediately optimize production and effectiveness of the commissioning.
These claims further differ by requiring the altering of the blending system to be operative during a main phase of a low salinity water flood of the formation. Tao teaches injection of an injected water stream into a formation as occurring during such water flooding [0033, 0034]. Thus, it would have been further obvious to one of ordinary skill in the art of utilizing aqueous streams from desalination plants for injection into oil-drilling wells, to have configured the Henthorne control unit to be configured for dynamic adjustment of blending system operation during such water flooding, as taught by Tao, in order to optimize effectiveness of the injection of the aqueous solution.
Henthorne also discloses:
for claim 12: the integrated system of claim 11 wherein the blending system is further configured to blend the RO permeate blending stream and the NF permeate 
wherein the control unit is configured to dynamically alter operation of the blending system to adjust the amounts of at least one of the RO permeate blending stream, the NF permeate blending stream and the high salinity water blending stream to alter the composition of the blended injection water stream from the initial composition to the target composition [0054, 0087, 0092-0094, 0096]
wherein adjusting the operation of the blending system comprises adjusting an adjustable valve in the blending system for claim 15 [0094]; and
wherein the valve that is adjusted is selected from a valve on an RO permeate dump line, a valve on an NF permeate dump line, a valve on the high salinity water by-pass line, a valve on a high salinity water dump line, a valve on the fines stabilizing concentrate line or any combination thereof for claim 16 [0094].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Jalali et al PGPUBS Document US 2007/0038375 (Jalali), Tao et al PGPUBS Document US 2015/0376033 (Tao) and Mut et al patent 4,508,169 (Mut), as applied to claims 11, 15 and 16 above, and further in view of Hinkle et al PGPUBS Document US 2011/0108271 (Hinkle). Claims 13 and 14 further differ from Henthorne by requiring altering operation of the blending system by adjusting an amount of at least one fines stabilizing additive in the blended injection water stream by following a concentration profile that includes change in the concentration of additive. 

Henthorne also discloses the control system being operative to control or adjust the amount of other additives fed into the injection system [0099]. 
Thus, it would have been additionally obvious to one of ordinary skill in the art of utilizing injection streams to facilitate oil well production, to have utilized an adjustable amount of fines stabilizing stream in the system of Henthorne, as taught by Hinkle, in order to minimize contamination or accumulation of clogging material within wells and flow lines within the oil producing system so as to maintain optimum flow rates of the produced oil.
For claim 14, Henthorne further suggests one or more vessels or sources for storing solutions of additives coupled to lines configured to deliver the additive into the blending stream, such that altering operation of the blending system further comprises adjusting amounts of additives being added to alter the composition of the blended water injection stream [0099].
Claims 17-20, 22-24 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Williams PGPUBS Document US 2012/0261340. For independent claim 17, Henthorne discloses: An integrated system comprising a desalination plant, a blending system and a control unit wherein: the desalination plant comprises a water inlet line;
a reverse osmosis array in fluid communication with the water inlet line, wherein the reverse osmosis array is configured to receive a feed water and produce a reverse osmosis permeate;

and the blending system comprises:
a flow line for a reverse osmosis permeate blending water stream, a flow line for a nanofiltration permeate blending stream, a flow line for a blended injection water stream (figures 2 and 4a and b, [0044]);
at least one of a reverse osmosis dump line configured to pass an unused portion of the reverse osmosis permeate out of the blending system and a nanofiltration dump line configured to pass an unused portion of the nanofiltration permeate out of the blending system (by way of recirculating of unused permeate streams which then are combined with feed water forming concentrate which is discharged or dumped [0058-0060, 0086]),
 and one or more adjustable valves [0094]; and wherein
the control unit is configured to adjust, in response to measured flow rate data, pressure data or composition data, one or more adjustable pumps of the blending system, to selectively combine at least a portion of the reverse osmosis permeate with at least a portion of the nanofiltration permeate to produce a blended injection water stream having a predetermined composition [0040-0043, 0054, 0077, 0078, 0087, 0096].
These claims differ from Henthorne by requiring the control unit to perform such adjustment, at least in part, by adjusting one or more adjustable valves of the blending 
It would have been obvious to one of ordinary skill in the art of utilizing injection fluid to aid in producing oil from oil-bearing formations, to have supplemented the control of pumps for controlling salinity, with control of adjustable valves, as taught by Williams, in order to more precisely, accurately, and quickly adjust injection fluid salinity levels.
For independent claim 32, Henthorne also discloses: A method of controlling a composition of a blended injection water stream, the method comprising:
receiving, by a control system 265, one or more composition parameters for the blended injection water stream [0041-0043, 0052, 0053];
automatically adjusting, by the control system, one or more valves within a blending system [0094];
blending a reverse osmosis permeate with a nanofiltration permeate in the blending system to produce the blended injection water stream in response to automatically adjusting the one or more valves [0044, 0052-0054, etc.];
controlling, by the control system, the one or more composition parameters for the blended injection water stream to meet corresponding one or more injection water composition parameter targets by, automatically adjusting one or more pumps to vary a flow rate of the blended injection water stream, and, to vary a blend ratio of the reverse osmosis permeate to the nanofiltration permeate to produce the blended 
Hawthorne further discloses: 
wherein the control unit is configured to adjust an adjustable valve on the RO dump line or on the NF dump line for claim 18 [0094]; 
, wherein the desalination plant further comprises:
a by-pass line coupled to the water inlet line configured to pass at least a portion of the feed water to the blending system , wherein the control unit is further configured to adjust a valve on the by-pass line to selectively combine a portion of the feed water from the by-pass line with at least the portion of the reverse osmosis permeate and at least the portion of the nanofiltration permeate to produce the blended injection water stream having the predetermined composition for claim 19 [0041, 0042, 0052, 0053 and 0094];
and wherein the desalination plant further comprises: a by-pass line coupled to the water inlet line configured to pass at least a portion of the feed water to the blending system and wherein the by-pass line is further coupled to a feed water dump line and the control unit is further configured to adjust a valve on the feed water dump line to selectively combine a portion of the feed water from the by-pass line with at least the portion of the reverse osmosis permeate and at least the portion of the nanofiltration permeate to produce the blended injection water stream having the predetermined composition for claim 20 [0041, 0042, 0052, 0053, 0094];
wherein the flow rate data, pressure data or composition data pertain to the blended injection water stream for claim 22 [0043, 0077];

one or more flow rate sensors, wherein the flow rate sensors are configured to measure at least one of: a flow rate of the reverse osmosis permeate, a flow rate of the nanofiltration permeate, a flow rate of the blended injection water stream, a flow rate of a feed water bypass stream, or a flow rate of a fines stabilizing concentrate stream and to transmit the flow rate data to the control unit for claim 24 [0043, 0077].
These claims differ from Henthorne by requiring the control unit to perform such adjustment, at least in part, by adjusting one or more adjustable valves of the blending system. Williams teaches blending of NF permeate and RO permeate in a system to controllably adjust salinity of an injection fluid stream into an oil formation well [0044-0051]. 
It would have been obvious to one of ordinary skill in the art of utilizing injection fluid to aid in producing oil from oil-bearing formations, to have supplemented the control of pumps for controlling salinity, with control of adjustable valves, as taught by Williams, in order to more precisely, accurately, and quickly adjust injection fluid salinity levels.
Henthorne also discloses:

blending at least a portion of a feed water with the reverse osmosis permeate and the nanofiltration permeate to produce the injection fluid in response to automatically adjusting the one or more valves in the blending system for claim 34 [0094, 0050, 0051, 0068]; and
injecting the injection fluid into a wellbore via an injection line, wherein controlling the one or more composition parameters is based on pressure in the wellbore, pressure at the wellhead or flow rate in the injection line for claim 35 [0044, 000-0053, 0099, 0102].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Williams PGPUBS Document US 2012/0261340, as applied to claims 17-20 and 22-24 above, and further in view of Hinkle et al PGPUBS Document US 2011/0108271 (Hinkle). For claim 21, Henthorne further discloses one or more vessels or sources for storing solutions of .
Claim 21 further differs by requiring altering operation of the blending system by adjusting an amount of at least one fines stabilizing additive with the system being operative to adjust a valve on a fines stabilizing concentrate flow online to selectively combine fines stabilizing concentrate with the remainder of the blended injection water stream that includes change in the concentration of additive. 
Hinkle teaches such addition of fines stabilizing stream into aqueous injection water, used for producing oil wells [0044]. Henthorne also discloses the control system being operative to control or adjust the amount of other additives fed into the injection system [0089]. Thus, it would have been additionally obvious to one of ordinary skill in the art of utilizing injection streams to facilitate oil well production, to have utilized an adjustable amount of fines stabilizing stream in the system of Henthorne, as taught by Hinkle, in order to minimize contamination or accumulation of clogging material within wells and flow lines within the oil producing system so as to maintain optimum flow rates of the produced oil.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Williams PGPUBS Document US 2012/0261340, as applied to claims 17-20 and 22-24 above, and further in view of Mut et al patent 4,508,169 (Mut). Claim 25 further differs from Henthorne by requiring the control unit to be configured, to adjust valves of the blending system to adjust a composition of the blended water stream to follow a concentration profile for .
Mut teaches injection stream water salinity being varied on a planned basis as a concentration profile between target compositions in which the salinity is increased or decreased from an initial composition to a targeted composition so as to follow a profile, thus being dynamically controlled so as to be altered, during initiation or commission of oil drilling operations of an oil-bearing formation (column 3, lines 24-44; column 5, lines 44-52; column 6, line 65-column 7, line 14 & column 8, line 56-column 9, line 58). 
Thus, it would have been obvious to one of ordinary skill in the art of utilizing aqueous streams from desalination plants for injection into oil-drilling wells, to have configured the Henthorne control unit to be configured for dynamic adjustment of blending system operation, as taught by Mut, in order to achieve more optimum formation production, accommodating changes in formation fluid salinity and overall composition and, also adapting to changes in desalination system feed water salinity and other changes in feed water composition.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Henthorne et al PGPUBS Document US 2013/0213892 (Henthorne) in view of Mut et al patent 4,508,169 (Mut), as applied to claims 1-8, 26 and 28-30 above, and further in view of Williams PGPUBS Document US 2012/0261340. Claim 27 further differs from Henthorne by requiring that the injection water stream initial TDS content is in the range of between 10,000 mg/L to 22,500 mg/L and the second, subsequent TDS content is in the range of 500 to 5,000 mg/L. Williams teaches blending of NF and RO permeate streams to provide an oil-well producing blended injection water, and teaches NF . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/11/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778